DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Response to Amendments, Remarks
Applicant is thanked for their July 14, 2022 response to the April 22, 2022 Final Office Action.  While allowable subject matter was indicated in the previous office action, Applicant instead chose to incorporate the subject matter of claims 2 and 3, along with limitations that further define the structure of the mounting base (300).
In response to the Claim Interpretations, Applicant remarked that the claims (did) not recite the alleged “configured to be driven by”, and declined to automatically subscribe to the interpretation of “the avoiding groove” as a cavity. 
The examiner regrets the errant observation that Claim 1 recited “configured to be driven by”.  It is respectfully noted that the examiner’s interpretation of “the avoiding groove” was merely provided to enhance the prosecution record. 
In response to the Rejections of claims 1, 2, 8-11, 17, 18 and 20 under 35 USC §102(a)(1) as anticipated by Yu (CN 108870565), and the rejections of claims 3 – 7 under 35 USC §103 as unpatentable over Yu in view of Gayer (KR 20110002841), Applicant remarked that the cited references fail to disclose or suggest at least wherein the mounting base includes: 
a bottom mounting plate rotatably mounted in the separation groove; and 
two side mounting plates formed at opposite sides of the bottom mounting plate, respectively, wherein the two side mounting plates together with the bottom mounting plate form a mounting slot, one side mounting plate of the two side mounting plates includes a guiding protrusion bar protruding on an inner wall surface of the one side mounting plate, and the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates.
The examiner respectfully appreciates Applicant’s interpretation of Gayer, in that the “a guiding protrusion bar” may not be situated on an inner wall surface of the one side mounting plate, such that the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates.  
Gayer discloses a window air conditioner comprising a mounting base (figs 2 – 6: (59)), wherein the mounting base is formed according to the width of the window (fig 6). The mounting base (59) comprises a bottom mounting plate and two side mounting plates forming a U-shaped mounting slot “S” (as seen in fig 3).  However, as the guiding protrusion bar (91, 92) of Gayer is not integral with the two side mounting plates, Gayer lacks wherein the guiding protrusion bar is situated on an inner wall surface of the one side mounting plate, such that the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates.
It is respectfully noted that locating a guiding protrusion bar such that it projects from a first mounting plate toward an inner wall surface of a second mounting plate would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, as choosing the location of guiding protrusion bars on an inner wall would have been within one’s capabilities, when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Please see the rejection provided, below.
In response to the Objection to Claims 12 – 16, Applicant remarks that the claims are allowable at least by virtue of their dependence from Claim 1.
The examiner respectfully notes that the newly amended Claim 1 is rejected below, and the Objection has been maintained.
In response to the Double Patenting rejections, Applicant remarks that amended claims 1 and 17, as well as claims dependent therefrom, are patentable over the claims of the '732 patent and the '886 patent. Applicants therefore respectfully request withdrawal of the double patenting rejections.
The examiner respectfully notes that the double patenting rejections are being maintained, as discussed below.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
drain hole (Claim 11), and 
“one side mounting plate of the two side mounting plates includes a guiding protrusion bar protruding on an inner wall surface of the one side mounting plate, and the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate”.
must be shown or the feature(s) canceled from the claim(s).
The examiner concedes that, as figures 6, 7, 9, and 10 disclose guiding protrusion bars protruding from an inner side wall surface of the two side mounting plates, they could be construed as disclosing guiding protrusion bars protruding from an inner side wall surface of one side mounting plate.  However, as specification paragraph [0057] states that:
 “the guiding protrusion bars 321 on the two side mounting plates 320 cooperate to limit the insertion direction of the sealing member 400, such that the sealing member 400 is less likely to be misaligned and deviate from the mounting slot 330, ensuring that the sealing member 400 is accurately inserted in the mounting slot 330.”  
“the guiding protrusion bars 321 on the two side mounting plates 320 can cooperate to squeeze the sealing member 400, such that the sealing member 400 is easily deformed by squeezing and tightly cooperates with the mounting base 300, and is not easy to fall out of the mounting slot 330.”
it is requested that Applicant provide a drawing that shows the claimed invention.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
In re Claim 14, the limitation “an avoiding groove” has been interpreted as “a groove”, such that the limitation reads, “the cover plate being connected to the two rib plates and, together with the two rib plates, forming a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 11, and 3 – 11, 17, 18 and 20 are rejected under 35 U.S.C. §103 as being obvious over Yu et al (CN 108870565) in view of 이진우 (Jinwoo Lee) (KR 20070021010), in view of 폴 윌리암 게이거 (Paul William Gayger et al) (KR 2011 0002841U).
In re Claims 1, and 3 – 7, Yu et al discloses a window air conditioner (figs 1 – 11) comprising: 
a housing (fig 9: (100)) including a separation groove (111) dividing the housing into two parts; 
a mounting base (fig 9: (23)) movably mounted in the separation groove (111); the mounting base (23) including:
a bottom mounting plate ((212), annotated below) rotatably mounted in the separation groove (111); and 
two side mounting plates (annotated below) formed at opposite sides of the bottom mounting plate, respectively, 
wherein the two side mounting plates together with the bottom mounting plate form a mounting slot (annotated, below); and

    PNG
    media_image1.png
    498
    927
    media_image1.png
    Greyscale

Sealing device (2) of Figure 9
a sealing member (fig 9: (24)) connected with the mounting base (23) and received in the mounting slot, the sealing member being fitted (telescopically) with the mounting base by deformation; wherein: 
the mounting base (23) is configured to rotate the sealing member to switch between: 
a storage state (fig 10), in which the sealing member is received in the separation groove; and 
a working state (fig 11), in which the sealing member is at least partially outside the separation groove.  
Yu et al lacks wherein one side mounting plate of the two side mounting plates includes a guiding protrusion bar protruding on an inner wall surface of the one side mounting plate, and the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates.  However, the technique of including guiding protrusion bars on the interior surfaces of mounting plates is known; provided as evidence is Lee and Gayger et al.
Lee teaches a conventional window air conditioner (figs 2 – 3: (10)), comprising a mounting base, the mounting base including:
two side mounting plates (figs 1, 2: (annotated below)) formed at opposite side of a bottom mounting plate (apparent), respectively, wherein the two side mounting plates together with the bottom mounting plate form a mounting slot (into which element (3) is inserted), one side mounting plate of the two side mounting plates (20/21) includes a guiding protrusion bar (21) protruding on an inner wall surface of the one side mounting plate (20/21, annotated below); and 
the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates; and 
the guiding protrusion bar (21)2 has an elongated shape (as seen in fig 2) and extends along an insertion direction of a mounting slot (between the side mounting plates); wherein

    PNG
    media_image2.png
    524
    1079
    media_image2.png
    Greyscale

the guiding protrusion bar (21)3 includes:
a root (annotated, above) connected to the inner wall surface of the one side mounting plate (20/21) and
 a top (annotated, above) away from the inner wall surface of the one side mounting plate (20/21); and 
the guiding protrusion bar (21)4 includes a root (annotated, above) connected to the inner wall surface of the one side mounting plate (20/21) and a top (annotated, above) away from the inner wall surface of the one side mounting plate (annotated above); and 
the guiding protrusion bar (21) is inclined towards a bottom wall (parallel to the side mounting plates) of the mounting slot from the root to the top; wherein 
a guiding slope5 (an angled direction of the bars) is formed at an end of the guiding protrusion bar, the guide slope being inclined along the insertion direction of the mounting slot (between the side mounting plates); wherein
one side mounting plate6 of the two side mounting plates includes a groove (annotated, above) formed at an outer wall surface of the one side mounting plate; and the groove has an elongated shape and extends along an insertion direction (as seen in fig 2) of the mounting slot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu et al, as taught by Lee, such that the mounting base includes:
one side mounting plate of the two side mounting plates includes a guiding protrusion bar protruding on an inner wall surface of the one side mounting plate, and the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates;
the guiding protrusion bar has an elongated shape and extends along an insertion direction of the mounting slot,
the guiding protrusion bar includes a root connected to the inner wall surface of the one side mounting plate, and a top away from the inner wall surface of the one side mounting plate; and a thickness of the guiding protrusion bar gradually decreases from the root to the top; wherein
the guiding protrusion bar includes a root connected to the inner wall surface of the one side mounting plate and a top away from the inner wall surface of the one side mounting plate; and the guiding protrusion bar is inclined towards a bottom wall of the mounting slot from the root to the top; wherein  
a guiding slope is formed at an end of the guiding protrusion bar, the guide slope being inclined along the insertion direction of the mounting slot, 
one side mounting plate of the two side mounting plates includes a groove formed at an outer wall surface of the one side mounting plate; and the groove has an elongated shape and extends along an insertion direction of the mounting slot
for the benefit of providing an increased contact surface area greater than a planar wall surface area, thereby improving frictional resistance to movement of the air conditioner.  
Gayger et al teaches a window air conditioner (figs 2, 5), comprising a mounting base, wherein the mounting base comprises:
one side mounting plate (90) of the two side mounting plates includes a guiding protrusion bar (93) protruding on a wall surface (91, 92) of the one side mounting plate; wherein
the guiding protrusion bar includes:
 a root (base of (93)) connected to the wall surface (91, 92) of the one side mounting plate (90) and
a top (tip of (93)) away from the wall surface of the one side mounting plate; and 
a thickness of the guiding protrusion bar (93) gradually decreases from the root to the top (as seen in fig 5, below); wherein

    PNG
    media_image3.png
    356
    450
    media_image3.png
    Greyscale

Figure 5
the guiding protrusion bar (93) includes a root (base portion proximal 91, 92) connected to the wall surface of the one side mounting plate and a top (tip portion distal 91, 92) away from the wall surface of the one side mounting plate. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system of, as taught by Gayger et al, such that a thickness of the guiding protrusion bar gradually decreases from the root to the top, for the benefit of providing a larger protrusion bar root – and therefore a larger connection area with the side mounting plate – than a top, for the benefit of a more robust plate connection while not obstructing member insertion.
Claim 2 has been cancelled by Applicant.
In re Claim 8, Yu et al discloses further comprising: 
a fixation base (fig 7: (112/113)) mounted in the separation groove (111); wherein:
the mounting base (23) includes a rotation arm (annotated, above) protruding from a bottom of the mounting base; and 
the fixation base (112/113) is rotatably connected with the rotation arm.
In re Claim 9, Yu et al discloses wherein the fixation base (fig 7: (112/113)) includes:
a bottom fixation plate (113); and a first side fixation plate and a second side fixation plate on opposite sides of the bottom fixation plate, respectively (annotated, below), a receiving groove (apparent) being formed between the first side fixation plate and the second side fixation plate; 

    PNG
    media_image4.png
    381
    595
    media_image4.png
    Greyscale

the rotation arm (fig 5, annotated, above) extends into the receiving groove (when assembled); and 
a shaft hole (fig 5: (211)) is formed at one of the first side fixation plate and the rotation arm, and a rotation shaft (112) configured to fit in the shaft hole is formed at another one of the first side fixation plate and the rotation arm.  
In re Claim 10, Yu et al discloses wherein a rotation angle of the rotation arm (fig 5, annotated above) of the mounting base (fig 9: (23)) is adjustable (between a storage state and a working state).  
In re Claim 11, Yu et al discloses wherein a plurality of positioning grooves (fig 5, annotated below) are formed at the one of the first side fixation plate and the rotation arm on a periphery of the shaft hole (211); a positioning protrusion (fig 7, annotated, below) is formed at the other one of the first side fixation plate and the rotation arm on a periphery of the rotation shaft; and the positioning protrusion is configured to cooperate with one of the positioning grooves to position the mounting base when the mounting base rotates to a preset angle.  

    PNG
    media_image5.png
    376
    1105
    media_image5.png
    Greyscale

In re Claim 17, see above In re Claim 1, wherein Yu et al discloses a window air conditioner comprising: 
a housing (fig 9: (100)) including a separation groove (111) dividing the housing into two parts; 
a mounting base (fig 9: (23)) movably mounted in the separation groove (111), the mounting base including:
a bottom mounting plate ((212), annotated above) rotatably mounted in the separation groove (111); and 
two side mounting plates (annotated above) formed at opposite sides of the bottom mounting plate, respectively, wherein the two side mounting plates together with the bottom mounting plate form a mounting slot (annotated, below); and
an elastic sealing member ((fig 9: (24), “rubber, silicone”) configured to be coupled to the housing (100) and received in the mounting slot, the sealing member being fitted (telescopically) with the mounting base by deformation, and the sealing member being configured to rotate with the mounting base.  
Yu et al lacks wherein the mounting base includes:
two side mounting plates formed at opposite sides of the bottom mounting plate, respectively, wherein the two side mounting plates together with the bottom mounting plate form a mounting slot, one side mounting plate of the two side mounting plates includes a guiding protrusion bar protruding on an inner wall surface of the one side mounting plate, and the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates. 
However, the technique of including guiding protrusion bars on the interior surfaces of mounting plates is known; provided as evidence is Lee.
Lee teaches a conventional window air conditioner (figs 2 – 3: (10)), comprising a mounting base, the mounting base including:
two side mounting plates (figs 1, 2: (annotated below)) formed at opposite side of a bottom mounting plate (apparent), respectively, wherein the two side mounting plates together with the bottom mounting plate form a mounting slot (into which element (3) is inserted), one side mounting plate of the two side mounting plates (20/21) includes a guiding protrusion bar (21) protruding on an inner wall surface of the one side mounting plate (20/21, annotated below); and 
the guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates.

    PNG
    media_image2.png
    524
    1079
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu et al, as taught by Lee, such that the mounting base includes:
guiding protrusion bar protrudes from the inner wall surface of the one side mounting plate toward an inner wall surface of another one of the two side mounting plates;
the guiding protrusion bar has an elongated shape and extends along an insertion direction of the mounting slot,
for the benefit of providing an increased contact surface area greater than a planar wall surface area, thereby improving frictional resistance to movement of the air conditioner.  
In re Claim 18, Yu et al discloses wherein the elastic sealing member is configured to switch between: a storage state (fig 10), in which the sealing member is received in the separation groove (111); and a working state (fig 11), in which the sealing member is at least partially outside the separation groove.  
Claim 19 has been cancelled by Applicant.
In re Claim 20, the proposed system has been discussed (see in re Claim 17, above), wherein Yu et al discloses wherein further comprising: 
a fixation base (fig 7: (112)) mounted in the separation groove (111); wherein:
the mounting base (23) is rotatably mounted (as seen in figs 1 – 3) in the separation groove (111) through the fixation base (112).

Claim 21 is rejected under 35 U.S.C. §103 as being obvious over Yu et al (CN 108870565) in view of Ebata (US 4,766,738).
In re Claim 21. Yu et al discloses a window air conditioner comprising: 
a housing (fig 9: (100)) including a separation groove (111) dividing the housing into two parts, a sink groove (figs 6, 7: (113)) being provided at a bottom of the separation groove;
a mounting base (fig 9: (23)) movably mounted in the separation groove (111) and including a rotation arm (please refer to annotated figure 9, in the rejection of Claim 1, above) protruding from a bottom of the mounting base;
a sealing member (fig 9: (24)) connected with the mounting base (23), the sealing member being fitted (telescopically) with the mounting base by deformation; and
a fixation base (fig 7: (112)) mounted at the sink groove (113) of the separation groove (111) and rotatable connected with the rotation arm,
wherein the mounting base (23) is configured to rotate the sealing member (24) to switch between: 
a storage state (fig 10), in which the sealing member is received in the separation groove; and 
a working state (fig 9), in which the sealing member is at least partially outside the separation groove. 
Yue et al lacks wherein the sink groove includes a drain hole configured to drain water.  However, such a technique is well known in the ventilation arts, as evidences by Ebata.
Ebata teaches a window type air conditioner comprising a housing (figs 1, 2) including an inner portion (4/17), an outer portion (7/10), and a separation groove (8) dividing the housing into two parts, a sink groove (figs 6, 7: (113)) being provided at a bottom of the separation groove and including a drain hole configured to drain water (col 5, lns 32 – 35); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yue et al, as taught by Ebata, such that the separation groove includes a drain hole configured to drain water; for the benefit of  managing condensation and precipitation, as such moisture causes corrosion when materials for the wall and window portions are of lumber.


Allowable Subject Matter
Claims 12 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The art of record fails to disclose wherein a boss extending towards the receiving groove protrudes on the first side fixation plate, the shaft hole being formed in the boss.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP § 146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers please refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp,
Regarding copending Application No. 16/914,732 (Zhang et al (US 2021/0107819):  
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 (which incorporates claims 4 and 1) of copending Application No. 16/914,732 (Zhang et al (US 2021/0107819).   
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 (which incorporates claims 13, 12, 4 and 1) of copending Application No. 16/914,732 (Zhang et al (US 2021/0107819).   
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 (which incorporates claims 14 13, 12, 4 and 1) of copending Application No. 16/914,732 (Zhang et al (US 2021/0107819).   
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 (which incorporates claims 12, 4 and 1) of copending Application No. 16/914,732 (Zhang et al (US 2021/0107819).   
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 (which incorporates claims 4 and 1) of copending Application No. 16/914,732 (Zhang et al (US 2021/0107819).   
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 (which incorporates claims 12, 4 and 1) of copending Application No. 16/914,732 (Zhang et al (US 2021/0107819).   
Regarding copending Application No. 16/704,886 (Lei et al (US 2020/0248911):
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,886 (Lei et al (US 2020/0248911). 
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 (which incorporates claims 19, 18, 6, 5 and 1) of copending Application No. 16/704,886 (Lei et al (US 2020/0248911). 
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (which incorporates claims 2 and 1) of copending Application No. 16/704,886 (Lei et al (US 2020/0248911). 
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,886 (Lei et al (US 2020/0248911). 

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Art of significance includes Lipman (US 2,604,763) who discloses a discloses a window air conditioner (figs 4 – 10) comprising:
a housing (11/14) including a separation groove (66) dividing the housing into two parts (col 5, lns 5 – 10); 
a mounting base (fig 5: (41/43)) movably mounted in the separation groove; and 
a sealing member (figs 1, 3: (68)) connected with the mounting base, the sealing member being fitted with the mounting base by deformation (col 5, lns 31 - 34).

    PNG
    media_image6.png
    431
    386
    media_image6.png
    Greyscale

Art of significance includes Cur et al (US 6,568,201) who discloses a window air conditioner (figs 4 – 7) comprising: a housing (100) including a separation groove (106) dividing the housing into two parts (102/104); and an extension member (108, 110) configured to be coupled to the housing, wherein the extension member (108,110  )is configured to switch between: a storage state (fig 4), in which the extension member is received in the separation groove; and a working state (figs 6, 7), in which the extension member is at least partially outside the separation groove.  

    PNG
    media_image7.png
    600
    780
    media_image7.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 2 was cancelled by Applicant
        2 Claim 3
        3 Claim 4
        4 Claim 5
        5 Claim 6
        6 Claim 7